Citation Nr: 1415968	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing has been associated with the Veteran's claims file.


FINDING OF FACT

1.  Hearing loss was noted on examination at entrance into service.  

2.  The Veteran's pre-service hearing loss did not undergo an increase in severity during service.  

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, an April 2010 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and an effective date. The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Relevant to the duty to assist, the Veteran's service treatment records, VA examination report, and private treatment records have been obtained and considered.  The Veteran has not identified any additional records that have not been requested or obtained. 

The Veteran was afforded a VA examination in January 2010 in conjunction with the claim on appeal.  The Veteran has not alleged that such is legally inadequate for adjudication purposes.  A VA medical opinion will be considered adequate if it (1) is based upon consideration of a veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one, Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the examination is adequate in order to evaluate the Veteran's bilateral hearing loss as it was performed by an audiologist and included an interview with the Veteran, record review, and an audiogram.  Moreover, the examiner provided clear conclusions with supporting data and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the examiner addressed the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service.   38 C.F.R. § 3.306.  

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss, (although not a disability for VA purposes).  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 


The Veteran contends that his currently diagnosed bilateral hearing loss is a result of noise exposure during service.  Specifically, he worked as a helicopter mechanic in the Army.  At the April 2012 hearing, the Veteran testified that he was exposed to acoustic trauma from working on rotor blades and engines with no mufflers.  During the two years he was enlisted, the Veteran stated that he worked on helicopters daily, flying on every occasion that he had and constantly listening for any type of vibrations that were out of the ordinary.  He stated that he never had any type of hearing protection because he had to be able to hear the engine and rotor blades.  Post service, the Veteran reported that he worked at a mill where he was afforded a hearing test, and although he recalled his hearing was "good," "there was a mention of high frequency hearing loss."  

A review of the record shows that when examined in connection with his enlistment in 1966, audiometric readings when converted from American Standards Association units to International Standard Organization (ISO) units were as follows, ( with the unconverted values in parentheses):  


Entrance


HERTZ



500
1000
2000
3000
4000
RIGHT
25 (10)
10 (0)
10 (0)
-
40 (35)
LEFT
25 (10)
15 (5)
20 (10)
-
25 (20)

Thus, the Veteran had a hearing loss noted prior to his entrance into service.  As such, to establish service connection, the evidence would need to show it increased in severity during service.  There are no complaints or treatment for hearing loss in service, and when examined in connection with his service discharge, the audiometric readings (in ISO units) were as follows:  

Separation


HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
30
LEFT
5
0
0
-
10

This shows the Veteran's hearing acuity actually improved during service, which also is consistent with his recollection of his post service hearing test by his private employer, where the Veteran recalled his hearing was good, but nevertheless showed a high frequency hearing loss.  

Thereafter, over time, the Veteran's hearing acuity apparently deteriorated with VA examination in 2010 showing pure tone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
70
85
LEFT
15
30
30
60
80

Since these are post service findings, they do not describe any increase in severity during service, and cannot serve to establish a basis for service connection.  Similarly, the Veteran's contentions and the statements he has submitted are misguided, since they likewise do not address the question of an increase in severity during service.  Indeed, it is difficult to conceive how any post service evidence could credibly establish an increase in severity of hearing loss in service in the face of the separation examination report that had showed improvement in hearing acuity.    

Because the evidence shows the Veteran's hearing loss existed prior to service and was not aggravated by service, a basis upon which to establish service connection has not been presented, and the appeal is denied.  

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


